        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 1 of 28                            FILED
                                                                                          2019 Jul-23 PM 04:17
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
CLIFTON R. BUSH, SR.,                          )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No.: 2:18-cv-00732-SGC
                                               )
DEBORAH FRAZIER, et al.,                       )
                                               )
       Defendants.                             )

                            MEMORANDUM OPINION1
       Pending before the undersigned is the defendants’ motion to dismiss the

plaintiff’s amended complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure. (Doc. 27).2 For the reasons discussed below, the motion is due

to be granted, and this action is due to be dismissed.

I. Amended Complaint

       The plaintiff, Clifton R. Bush, Sr., and his wife divorced in December 2009.

(Doc. 19 at 14). The Circuit Court of Jefferson County, Alabama ordered the

plaintiff to pay $743.00 per month in child support. (Id. at 17).                 The court

modified the plaintiff’s child support obligation in October 2012. (Id. at 19). The

modification reduced the plaintiff’s child support obligation to $586.75 per month,


1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 22).
2
  The parties appeared before the undersigned and argued their respective positions during a
hearing held on October 11, 2018.
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 2 of 28




retroactive to March 1, 2011. (Id.).

       Between October or November 2017 and March 2018, the Alabama

Department of Human Resources (“ADHR”) garnished the plaintiff’s account(s) at

Regions Bank to collect child support payments he owed.                      (Id. at 7, 11).

According to the plaintiff, the amount garnished was based on his pre-modification

obligation. (Id. at 11). The plaintiff alleges Ashley Lee, an ADHR employee,

initiated the garnishment without conducting an investigation, submitted incorrect

documents to Regions Bank, and otherwise mishandled the matter. (Id. at 7, 12).

The plaintiff alleges Deborah Frazier (Lee’s supervisor), Aminha Roussell

(Assistant Director of ADHR’s Child Support Enforcement Program), and Lathesia

Saulsberry (Director of ADHR’s Child Support Enforcement Program) failed to

review or wrongfully approved documents Lee submitted to Regions Bank in

connection with the garnishment. (Id. at 7, 12).3

       In March 2018, ADHR moved to intervene in the plaintiff’s domestic

relations case and set aside an agreement into which the plaintiff and his former

wife had entered. (Id. at 7-8). The plaintiff had to travel to Birmingham, Alabama

from Galveston, Texas for a hearing on the motion. (Id. at 8). During the hearing,

ADHR made an oral motion to dismiss, which the court granted. (Id.). The

plaintiff alleges ADHR and the defendants had financial interests in his domestic

3
 The plaintiff incorrectly identifies Aminha Roussell as Imna Rousell and Lathesia Saulsberry as
Lathesia Saulsderry. (Id. at 4-5).
                                               2
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 3 of 28




relations proceedings. (Id.).

       Following the hearing, the plaintiff spoke with an agent and/or financial

representative of the State of Alabama, who reviewed documents presented to him

by the plaintiff, stated “this was not right,” and gave him contact information for

an attorney. (Id.). The attorney reviewed the documents and told the plaintiff “to

talk to someone in Montgomery to resolve the matter.” (Id.).

       On or about April 30, 2018, the plaintiff met with Saulsberry and Roussell.

(Id. at 8-9). He presented documents related to his divorce proceedings to them.

(Id. at 9). Roussell said ADHR did not have the court documents and made copies.

(Id.). Saulsberry and Roussell then coerced the plaintiff into signing a “review

paper,” stating that was the only way for his money to be returned. (Id.).

       Based on the foregoing factual allegations, the plaintiff claims ADHR, Lee,

Frazier, Roussell, and Saulsberry violated his Fourth, Fifth, Eighth, and Fourteenth

Amendment rights under the U.S. Constitution; 4 15 U.S.C. §§ 1672(c) and

1673(c), which are garnishment provisions of the Consumer Credit Protection Act;

18 U.S.C. § 666, which criminalizes theft or bribery concerning programs

receiving federal funds; 42 U.S.C. § 1983, which prohibits the deprivation of


4
  More specifically, the plaintiff alleges the defendants’ conduct violated his Fourth Amendment
right to be free from unreasonable searches and seizures, his Fifth and Fourteenth Amendment
rights not to be deprived of property without due process of law, and his Eighth Amendment
right to be free from the imposition of excessive fines and cruel and unusual punishment. (Doc.
19 at 7, 9, 12-13; Doc. 39 at 2, 4-5). The plaintiff first mentions his Fourth and Fourteenth
Amendment rights in his response to the defendants’ motion to dismiss. (Doc. 39 at 2, 4-5).
                                               3
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 4 of 28




federal rights by “persons” acting under color of state law; 45 C.F.R. §§ 302.34

and 302.50(e), which set out state plan requirements for child support enforcement

programs under Title IV-D of the Social Security Act; Ala. Code § 13A-8-2, which

criminalizes theft of property; and Ala. Code § 13A-8-3, which provides that theft

of property exceeding $2,500 in value constitutes first-degree theft of property, a

Class B felony. (Id. at 7-13). He also alleges Frazier, Roussell, and Saulsberry

failed to properly train employees under their supervision. (Id. at 7, 12). He

requests a variety of monetary damages. (Id. at 11-13).

II. Standard of Review

      Dismissal under Rule 12(b)(6) is appropriate if a complaint does not

“contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. “[L]abels and conclusions,” “a formulaic

recitation of the elements of a cause of action,” and “naked assertion[s] devoid of

further factual enhancement” are insufficient. Id. (quoting Twombly, 550 U.S. at


                                           4
         Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 5 of 28




555, 557) (internal quotations omitted). “Pro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998). “This leniency, however, does not require or allow courts to rewrite an

otherwise deficient pleading in order to sustain an action.” Thomas v. Pentagon

Fed. Credit Union, 393 F. App’x 635, 637 (11th Cir. 2010).

        Although the defendants purport to bring their motion exclusively pursuant

to Rule 12(b)(6), their asserted grounds for dismissal implicate Rule 12(b)(1), as

well.    Dismissal is appropriate under Rule 12(b)(1) where subject matter

jurisdiction is lacking. See Fed. R. Civ. P. 12(b)(1). For example, “a dismissal on

sovereign immunity grounds should be pursuant to Rule 12(b)(1) because no

subject-matter jurisdiction exists.” Thomas v. U.S. Postal Serv., 364 F. App’x 600,

601 n.3 (11th Cir. 2010). Additionally, dismissal pursuant to Rule 12(b)(1) for

lack of subject matter jurisdiction is appropriate to the extent a plaintiff asserts a

claim under a statute that affords no private right of action. See Abner v. Mobile

Infirmary Hosp., 149 F. App’x 857, 858-59 (11th Cir. 2005) (holding district court

properly found subject matter jurisdiction lacking where statute at issue provided

no private right of action).

        “[A] motion to dismiss for lack of subject matter jurisdiction pursuant to

Fed. R. Civ. P. 12(b)(1) can be based upon either a facial or factual challenge to


                                          5
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 6 of 28




the complaint.” McElmurray v. Consol. Gov’t of Augusta-Richmond County, 501

F.3d 1244, 1251 (11th Cir. 2007).

       A “facial attack” on the complaint requires the court merely to look
       and see if the plaintiff has sufficiently alleged a basis of subject matter
       jurisdiction, and the allegations in his complaint are taken as true for
       the purposes of the motion. “Factual attacks, on the other hand,
       challenge the existence of subject matter jurisdiction in fact,
       irrespective of the pleadings, and matters outside the pleadings, such
       as testimony and affidavits are considered.
Id. (internal quotation marks and citation omitted).             The defendants have not

submitted evidence outside the pleadings to support their arguments with respect to

subject matter jurisdiction.5 Therefore, they have made a facial attack on the

amended complaint.

III. Discussion

       A. Section 1983 Claims

       Title 42, Section 1983 of the U.S. Code “ ‘is not itself a source of

substantive rights.’” Graham v. Connor, 490 U.S. 386, 393-94 (1989) (quoting

Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). It provides a private right of

action to vindicate violations of federal rights elsewhere conferred by the U.S.

Constitution and federal statutes. See id. (recognizing purpose of § 1983); Maine

v. Thiboutot, 448 U.S. 1, 4-8 (1980) (rejecting argument § 1983 provides cause of


5
  The defendants have submitted evidence outside the pleadings in support of their arguments the
amended complaint is due to be dismissed pursuant to the doctrines of abstention, res judicata,
and collateral estoppel. (Doc. 27 at 5-7, 12-16; Doc. 27-1). The undersigned declines to address
these argument because alternative grounds support dismissal.
                                               6
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 7 of 28




action only for constitutional violations).

      Accordingly, the undersigned construes the plaintiff’s claim for a violation

of § 1983 as a vehicle for asserting his claims for violations of various other

federal constitutional, statutory, and regulatory provisions.         See Green v.

Pennington, 2006 WL 1553999, at *1 (N.D. Ga. May 30, 2006) (holding claim for

violation of § 1983 was more appropriately viewed as vehicle for bringing claims

for due process and equal protection violations). So construed, the plaintiff’s

claims brought pursuant to § 1983 implicate whether the defendants are “persons”

subject to suit under § 1983, as well as sovereign and qualified immunity. These

defenses will be addressed after consideration of the plaintiff’s the failure-to-train

claim against Frazier, Roussell, and Saulsberry.

             1. Failure-to-Train Claim

      “[U]nder § 1983, a supervisor can be held liable for failing to train his or her

employees ‘only where the failure to train amounts to deliberate indifference to the

rights of persons with whom the [subordinates] come into contact.’” Keith v.

DeKalb Cty., Georgia, 749 F.3d 1034, 1052 (11th Cir. 2014) (quoting City of

Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989)).          “[A] plaintiff alleging a

constitutional violation premised on a failure to train must demonstrate that the

supervisor had ‘actual or constructive notice that a particular omission in [the]

training program causes [subordinates] to violate citizens’ constitutional rights,’


                                              7
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 8 of 28




and that armed with that knowledge the supervisor chose to retain that training

program. Id. (quoting Connick v. Thompson, 563 U.S. 51, 61 (2011)).                          To

establish the requisite actual or constructive notice, “ ‘[a] pattern of similar

constitutional violations by untrained employees is ordinarily necessary.’” Id. at

1053 (quoting Connick, 563 U.S. at 62); see also Belcher v. City of Foley,

Alabama, 30 F.3d 1390, 1397-98 (11th Cir. 1994) (“Failure to train can amount to

deliberate indifference when the need for more or different training is obvious,

such as when there exists a history of abuse by subordinates that has put the

supervisor on notice of the need for corrective measures, and when the failure to

train is likely to result in the violation of a constitutional right.” (internal citations

omitted)).

       Here, the plaintiff does not allege a pattern of similar constitutional

violations by untrained employees or any other facts that would support the

inference Frazier, Roussell, or Saulsberry had actual or constructive notice of a

deficiency in their training of subordinates. Accordingly, to the extent the plaintiff

asserts a failure-to-train claim against these defendants pursuant to § 1983, that

claim is due to be dismissed without prejudice pursuant to Rule 12(b)(6) for failure

to state a claim on which relief may be granted.6


6
   The undersigned does not read the amended complaint to include a claim for supervisory
liability against Frazier, Roussell, or Saulsberry. Nonetheless, the undersigned notes any such
claim would fail. “The standard by which a supervisor is held liable in [his] individual capacity
                                               8
         Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 9 of 28




       The plaintiff’s claim fares no better construed as brought pursuant to

Alabama law. “Alabama does not recognize a cause of action for a supervisor’s

negligent training or supervision of a subordinate.” Lucio v. City of Tarrant,

Alabama, 2014 WL 3543696, at *3 (N.D. Ala. July 16, 2014). This is because

under Alabama law, the tort of negligent supervision or training requires the

existence of a master-servant relationship, and “a supervisor is not the master of a

subordinate, nor is the subordinate the servant of the supervisor; rather, as

Alabama cases make plain, the status of master is restricted to one who is actually

or essentially the employer of the servant.” Bell v. City of York, Alabama, 2013

WL 1352022, at *29 (N.D. Ala. Mar. 29, 2013) (internal quotation marks omitted).

Accordingly, to the extent the plaintiff asserts a failure-to-train claim against

Frazier, Roussell, and Saulsberry under Alabama law, that claim is due to be




for the actions of a subordinate is extremely rigorous.” Cottone v. Jenne, 326 F.3d 1352, 1360
(11th Cir. 2003) (internal quotation marks omitted). “It is well established in [the Eleventh
Circuit] that supervisory officials are not liable under § 1983 for the unconstitutional acts of their
subordinates on the basis of respondeat superior or vicarious liability.” Id. (internal quotation
marks omitted). Apart from personal participation in the alleged unconstitutional conduct,
supervisory liability is available only where there is a causal connection between the supervisor’s
actions and the alleged constitutional deprivation. Id. The requisite causal connection is
established (1) “when a history of widespread abuse puts the responsible supervisor on notice of
the need to correct the alleged deprivation, and he fails to do so”; (2) “when a supervisor’s
custom or policy results in deliberate indifference to constitutional rights”; (3) or “when facts
support an inference that the supervisor directed the subordinates to act unlawfully or knew that
the subordinates would act unlawfully and failed to stop them from doing so.” Id. (internal
quotation marks and alterations omitted). The plaintiff does not allege any facts that would
establish the requisite causal connection.


                                                  9
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 10 of 28




dismissed with prejudice pursuant to Rule 12(b)(6) for failure to state a claim on

which relief may be granted.

             2. “Persons” Subject to § 1983 Claim & Sovereign Immunity

      A necessary element of a § 1983 claim is that the claim be asserted against a

“person” acting under color of state law. Greffey v. State of Alabama Dep’t of

Corr., 996 F. Supp. 1368, 1377 (N.D. Ala. 1998). A suable “person” under the

statute does not include a state, state agency, or state official to the extent sued in

her official capacity for money damages. Will v. Michigan Dep’t of State Police,

491 U.S. 58, 71 (1989); see also A.D. ex rel. McGhee v. Alabama Dep’t of Human

Res., 995 F. Supp. 2d 1253, 1269 (N.D. Ala. 2014) (holding ADHR is not a

“person” subject to suit under § 1983).

      Relatedly, the Eleventh Amendment bars suits for money damages against a

state by its citizens.   See U.S. Const. amend. XI; Carr v. City of Florence,

Alabama, 916 F.2d 1521, 1524 (11th Cir. 1990) (citing Hans v. Louisiana, 134

U.S. 1 (1890)). “Because the Eleventh Amendment represents a constitutional

limitation on the federal judicial power established in Article III, federal courts

lack jurisdiction to entertain claims that are barred by the Eleventh Amendment.”

McClendon v. Georgia Dep’t of Cmty. Health, 261 F.3d 1252, 1256 (11th Cir.

2001) (internal citation omitted); see also Seminole Tribe of Florida v. State of




                                          10
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 11 of 28




Florida, 11 F.3d 1016, 1021 (11th Cir. 1994) (Where no exception applies, “the

Eleventh Amendment serves as a jurisdictional bar to the suit.”).

      There are three exceptions to the application of Eleventh Amendment, or

sovereign, immunity: (1) a state may waive its immunity, (2) Congress may

abrogate the immunity, and (3) under the doctrine announced by the United States

Supreme Court in Ex parte Young, 209 U.S. 123 (1908), a citizen may sue a state

official in her official capacity for prospective injunctive relief to end a continuing

violation of federal law. Carr, 916 F.2d at 1524, 1524 n.2 (citing Atascadero State

Hosp. v. Scanlon, 473 U.S. 234, 238 (1985); Pennhurst State School & Hosp. v.

Halderman, 465 U.S. 89, 100, 104 (1984); Ex parte Young, 209 U.S. 123;

Kentucky v. Graham, 473 U.S. 159 (1985)).

      The State of Alabama has not waived its Eleventh Amendment immunity.

See Ala. Const. Art. I, § 14 (“[T]he State of Alabama shall never be made a

defendant in any court of law or equity.”); Carr, 916 F.2d at 1525. Congress has

not abrogated Eleventh Amendment immunity in actions brought pursuant to §

1983. Carr, 916 F.2d at 1525 (citing Quern v. Jordan, 440 U.S. 332, 345 (1979)).

Because the plaintiff seeks only monetary relief, the Ex parte Young doctrine does

not apply. See Carr, 916 F.2d at 1524 n.2 (holding “narrow” third exception to

Eleventh Amendment immunity did not apply because appellants sought only

monetary relief).


                                          11
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 12 of 28




      Eleventh Amendment immunity extends to state entities and officers when

they act as “arm[s] of the state.” Lightfoot v. Henry Cty. School Dist., 771 F.3d

764, 768 (11th Cir. 2014) (internal quotation marks omitted). State and federal

case law makes clear that ADHR is an arm of the state entitled to Eleventh

Amendment immunity. See, e.g., Rizo v. Alabama Dep’t of Human Res., 228 F.

App’x 832, 834-35 (11th Cir. 2007) (affirming dismissal of claims against ADHR

based on Eleventh Amendment immunity); Zeigler v. Alabama Dep’t of Human

Res., 710 F. Supp. 2d 1229, 1249-50 (M.D. Ala. 2010) (dismissing claims against

ADHR based on Eleventh Amendment immunity); Ex parte Mobile Cty. Dep’t of

Human Res., 815 So. 2d 527, 530 (Ala. 2001) (same); Tomberlin v. Clark, 1 F.

Supp. 3d 1213, 1224 (N.D. Ala. 2014) (noting ADHR is an arm of the state for

purposes of Eleventh Amendment immunity). Moreover, as agents of ADHR, Lee,

Frazier, Roussell, and Saulsberry are entitled to Eleventh Amendment immunity to

the extent the plaintiff asserts § 1983 claims against them in their official

capacities. See Tomberlin, 1 F. Supp. 3d at 1224-25 (dismissing claims against

employees of county subdivision of ADHR in their officials capacities based on

Eleventh Amendment immunity).

      For the foregoing reasons, the plaintiff’s claims for violations of various

federal constitutional, statutory, and regulatory provisions asserted through § 1983

against ADHR and against Lee, Frazier, Roussell, and Saulsberry in their official


                                        12
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 13 of 28




capacities are due to be dismissed with prejudice pursuant to Rule 12(b)(6) because

they are not “persons” subject to suit under § 1983 or, alternatively, pursuant to

Rule 12(b)(1) because sovereign immunity deprives this court of subject matter

jurisdiction. 7

               3. Qualified Immunity

       “Qualified immunity protects government officials performing discretionary

functions from suits in their individual capacities unless their conduct violates

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Andujar v. Rodriguez, 486 F.3d 1199, 1202 (11th Cir. 2007)

(internal quotation marks omitted). 8 “Because qualified immunity is a defense not

only from liability, but also from suit, it is important for a court to ascertain the

validity of a qualified immunity defense as early in the lawsuit as possible.” Lee v.

Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (internal quotation marks omitted).

“It is therefore appropriate for a district court to grant the defense of qualified

7
  Because the Eleventh Amendment clearly bars these claims, the undersigned assumes, without
deciding, the federal statutes the plaintiff alleges the defendants violated create federal rights
enforceable through § 1983. See Blessing v. Freestone, 520 U.S. 329, 340 (1997) (“[T]o seek
redress through § 1983, [] a plaintiff must assert the violation of a federal right, not merely a
violation of federal law.” (emphasis in original)); Harris v. James, 127 F.3d 993, 997-1004, 1009
(11th Cir. 1997) (discussing three-prong test for determining whether statute creates federal right
enforceable through § 1983, as articulated in a series of United States Supreme Court cases).
The undersigned further assumes, without deciding, the statutory provisions underlying the
federal regulations the plaintiff alleges the defendants violated create enforceable federal rights.
See Harris, 127 F.3d at 1009 (explaining that federal regulations do not create enforceable rights
in and of themselves); Fla. Pharmacy Ass’n v. Cook, 17 F. Supp. 2d 1293, 1297-98 (N.D. Fla.
1998) (same).
8
  A state official sued in her individual capacity for money damages is a “person” subject to suit
under § 1983. Hafer v. Melo, 502 U.S. 21, 33 (1991).
                                                13
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 14 of 28




immunity at the motion to dismiss stage if the complaint fails to allege the

violation of a clearly established constitutional right.” Gonzalez v. Reno, 325 F.3d

1228, 1233 (11th Cir. 2003) (internal quotation marks omitted).

      In determining whether a government official was performing a

discretionary function, a court considers whether the official “was (a) performing a

legitimate job-related function (that is, pursuing a job-related goal), (b) through

means that were within his power to utilize.” Holloman ex rel. Holloman v.

Harland, 370 F.3d 1252, 1265 (11th Cir. 2004). “In applying each prong of this

test, [a court] look[s] to the general nature of the defendant’s action, temporarily

putting aside the fact that it may have been committed for an unconstitutional

purpose, in an unconstitutional manner, to an unconstitutional extent, or under

constitutionally inappropriate circumstances.” Id. at 1266; see also Harbert Int’l,

Inc. v. James, 157 F.3d 1271, 1282 (11th Cir. 1998) (noting that framing the

inquiry as whether it was within a defendant’s authority to commit an allegedly

illegal act “is no more than an untenable tautology”). “Put another way, to pass the

first step of this discretionary function test for qualified immunity, the defendant

must have been performing a function that, but for the alleged constitutional

infirmity, would have fallen with[in] his legitimate job description.” Holloman ex

rel. Holloman, 370 F.3d at 1266 (emphasis in original). A court must, however,

“be sure not to characterize and assess the defendant’s act at too high a level of


                                        14
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 15 of 28




generality.” Id. (explaining characterization of action at high level of abstraction

makes it impossible to determine whether official was truly acting within proper

scope of job-related activities).

      For example, “[i]n considering whether an act of allegedly excessive force

fell within a police officer’s duties . . . [a court] do[es] not ask whether police have

the right to use excessive force. [It] also do[es] not immediately jump to a high

level of generality and ask whether police are responsible for enforcing the law or

promoting the public interest. [It] instead ask[s] whether they have the power to

attempt to effectuate arrests.”     Id. (citing Lee, 284 F.3d at 1194); see also

Tomberlin, 1 F. Supp. 3d at 1225-26 (holding employees of county subdivision of

ADHR acted within discretionary authority when investigating allegations plaintiff

committed child abuse, which investigation the plaintiff claimed gave rise to

constitutional violations). Relatedly, “it is not within a teacher’s official powers to

sign her students up for the Army to promote patriotism or civic virtue, or to

compel them to bring their property to school to redistribute their wealth to the

poor so that they can have firsthand experience with altruism,” although promotion

of civic engagement and altruism may be legitimate pedagogical goals. Holloman

ex rel. Holloman, 370 F.3d at 1267.

      Applying this standard, it is clear the conduct challenged by the plaintiff

occurred within the performance of the individual defendants’ job-related functions


                                          15
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 16 of 28




through means within their power to utilize. A function of ADHR and, specifically,

its Child Support Enforcement Division, of which the individual defendants are

agents, is to collect child support, and garnishments and judicial actions are within

its arsenal of tools to accomplish this goal. 9

       Having established the individual defendants were performing discretionary

functions in relation to the challenged conduct, the inquiry becomes whether the

plaintiff has alleged the violation of a clearly established constitutional or statutory

right. Holloman ex rel. Holloman, 370 F.3d at 1264. This inquiry is subdivided

into two prongs: (1) whether the plaintiff has alleged the violation of a

constitutional right and (2) whether that right was clearly established at the time of

the alleged violation. Id. A court has discretion to decide which of the prongs to

address first, taking into consideration the circumstances of a particular case.

Pearson v. Callahan, 555 U.S. 223, 235-42 (2009) (noting “[t]here are cases in

which it is plain that a constitutional right is not clearly established but far from

obvious whether in fact there is such a right.”).

       The United States Supreme Court has explained that “the right allegedly

violated must be defined at the appropriate level of specificity before a court can


9
    See http://dhr.alabama.gov/services/child_support_services/child_support_enforcement.aspx
(last visited July 23, 2019) (indicating ADHR’s Child Support Enforcement Division obtains
orders for payment of child support and secures compliance with child support court orders);
http://dhr.alabama.gov/services/child_support_services/Enfrcmnt_Ct_Ord_CSPayments.aspx
(last visited July 23, 2019) (identifying liens and levies on bank accounts as a means of securing
compliance with child support court orders).
                                               16
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 17 of 28




determine if it was clearly established.” Wilson v. Layne, 526 U.S. 603, 615

(1999) (citing Anderson v. Creighton, 483 U.S. 635, 639-40 (1987)). The right

should not be defined abstractly or at a high level of generality but, rather, in a

more particularized manner. Anderson, 483 U.S. at 639 (explaining right defined

abstractly or at high level of generality would convert the rule of qualified

immunity into a rule of virtually unqualified liability); Ashcroft v. al-Kidd, 563

U.S. 731, 742 (2011) (noting the Court has repeatedly warned lower courts of this

error). For example, because the Due Process Clause of the Fifth and Fourteenth

Amendments clearly establishes the right to due process of law, “there is a sense in

which any action that violates [due process] violates a clearly established right.”

Anderson, 483 U.S. at 639.       Similarly, “[t]he general proposition [] that an

unreasonable search or seizure violates the Fourth Amendment is of little help in

determining whether the violative nature of particular conduct is clearly

established.” al-Kidd, 563 U.S. at 742.

      The right properly defined is clearly established if precedent of the United

States Supreme Court, the Eleventh Circuit, or the Alabama Supreme Court, as

existed at the time of the conduct at issue, provided fair warning to the defendants

that their conduct violated the right. Hope v. Pelzer, 536 U.S. 730, 741 (2002)

(holding relevant question was whether state of law at time of conduct at issue

gave defendants fair warning that such conduct was unconstitutional); Jenkins by


                                          17
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 18 of 28




Hall v. Talladega City Bd. of Educ., 115 F.3d 821, 826 n.4 (11th Cir. 1997) (noting

in Eleventh Circuit, law can be clearly established for purposes of qualified

immunity only by decision of United States Supreme Court, Eleventh Circuit Court

of Appeals, or highest court of state where case arose); see also Anderson, 483

U.S. at 640 (“The contours of the right must be sufficiently clear that a reasonable

official would understand that what he is doing violates that right.”). While a case

directly on point is not required, existing precedent “must have placed the statutory

or constitutional question beyond debate.” al-Kidd, 563 U.S. at 741.

      Here, the rights the plaintiff alleges the defendants violated are properly

defined as the rights to be free from erroneous garnishment, improper application

of garnished funds to satisfy a medical support obligation, and improper

intervention in domestic relations proceedings. The plaintiff cites no United States

Supreme Court, Eleventh Circuit, or Alabama Supreme Court precedent that would

have informed the defendants their conduct violated these rights, and the

undersigned has found none. Cf. Tomberlin, 1 F. Supp. 3d at 1226 (holding

employees of county subdivision of ADHR were entitled to qualified immunity

because while plaintiff’s rights may have been violated by continuation of

investigation and modification of parental rights after acquiring knowledge abuse

was unlikely to have occurred, those rights were not clearly established).

Accordingly, to the extent the plaintiff asserts § 1983 claims against Lee, Frazier,


                                         18
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 19 of 28




Roussell, and Saulsberry in their individual capacities, these defendants are entitled

to qualified immunity, and the claims are due to be dismissed with prejudice

pursuant to Rule 12(b)(6) for failure to state a claim on which relief may be

granted.10

       B. Direct Claims

       To the extent the plaintiff asserts claims directly under the constitutional,

statutory, and regulatory provisions he alleges the defendants violated, those

claims fail either because the provisions at issue do not provide a direct or private

right of action or because the plaintiff has failed to allege plausible facts to support

the claims.

              1. Constitutional and Statutory Violations for Which No Private
                 Right of Action Exists

       A private right of action is “an individual’s right to sue in a personal

capacity to enforce a legal claim.” Right of Action, BLACK’S LAW DICTIONARY

(10th ed. 2014). Not every federal statute provides a private right of action. See

Cannon v. Univ. of Chicago, 441 U.S. 677, 688 (1979) (“[T]he fact that a federal

statute has been violated and some person harmed does not automatically give rise

to a private cause of action in favor of that person.”). For an individual to bring a

claim alleging a violation of a statute, the statute must explicitly or implicitly

10
  Here again, the undersigned assumes, without deciding, the federal statutes and regulations the
plaintiff alleges the defendants violated create federal rights enforceable through § 1983. See
supra note 7.
                                               19
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 20 of 28




provide for a private right of action.       See Hemispherx Biopharma, Inc. v.

Johannesburg Consol. Invs., 553 F.3d 1351, 1361 n.14 (11th Cir. 2008) (noting

that when statute does not expressly provide for private right of action, court

considers four factors identified in Cort v. Ash, 422 U.S. 66, 78 (1975), to

determine whether Congress intended to imply such right).

      No direct right of action under the Constitution exists against state actors

because § 1983 provides a remedy for alleged constitutional violations by these

persons. See Williams v. Bennett, 689 F.2d 1370, 1390 (11th Cir. 1982) (holding

direct right of action under Constitution should not be implied against state actors

because § 1983 provides an adequate substitute); Anderson v. Edwards, 505 F.

Supp. 1043, 1045 (S.D. Ala. 1981) (noting no claim exists under First and

Fourteenth Amendments but, rather, violation of those amendments must be

vindicated through § 1983); Barbee v. Naphcare, Inc., 2007 WL 9712008, at *3

(N.D. Ala. Aug. 9, 2007) (dismissing claims for violations of the First and

Fourteenth Amendments because plaintiff did not assert these claims under § 1983

and had no direct right of action under the Constitution); Am. Gen. Life and Acc.

Ins. Co. v. Ward, 509 F. Supp. 2d 1324, 1334-35 (N.D. Ga. 2007) (dismissing

direct claim for violation of Fourteenth Amendment); Azul-Pacifico, Inc. v. City of

Los Angeles, 973 F.2d 704, 705 (9th Cir. 1992) (holding plaintiff had no direct

right of action under Constitution and was required to have asserted claim for


                                        20
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 21 of 28




constitutional violation through § 1983); Universal Outdoor, Inc., v. Elk Grove

Village, 969 F. Supp. 1124, 1125 (N.D. Ill. 1997) (noting no direct right of action

under Constitution exists against state actors); Mohsin v. California Dep’t of Water

Res., 52 F. Supp. 3d 1006, 1011 (E.D. Cal. 2014) (dismissing direct claim for

violation of Fourteenth Amendment). 11

       Courts have held no express or implied private right of action exists under

the garnishment provisions of the Consumer Credit Protection Act, which are

enforced by the Secretary of Labor. See Curry v. Lopez, 2017 WL 5989728, at *7

(N.D. Ill. Dec. 4, 2017), aff’d, 756 F. App’x 649 (7th Cir. 2019); Corrado v. State

of New York Univ. Stony Brook Police, 2016 WL 4179946, at *4 (E.D.N.Y. Aug.

5, 2016); Jordan v. Chase Manhattan Bank, 91 F. Supp. 3d 491, 501-02 (S.D.N.Y.

Mar. 6, 2015); Colbert v. Roling, 233 F. App’x 587, 590 (8th Cir. 2007); Flax v.

Delaware Div. of Family Servs., 2008 WL 1758857, at *11 (Apr. 16, 2008), aff’d

sub nom. Flax v. Delaware, 329 F. App’x 360 (3d Cir. 2009); Smeyres v. Gen.

Motors Corp., 820 F.2d 782, 783-84 (6th Cir. 1987); LeVick v. Skaggs Cos., 701
11
   Additionally, the undersigned notes the Due Process Clause of the Fifth Amendment does not
apply to the states but, rather, only to the federal government. See Martinez-Rivera v. Sanchez
Ramos, 498 F.3d 3, 8 (1st Cir. 2007) (“The Fifth Amendment Due Process Clause . . . applies
‘only to actions of the federal government – not to those of state or local governments.’”)
(quoting Lee v. City of Los Angeles, 250 F.3d 668, 687 (9th Cir. 2001)); cf. Dusenbery v. United
States, 534 U.S. 161, 167 (2002) (“The Due Process Clause of the Fifth Amendment prohibits
the United States, as the Due Process Clause of the Fourteenth Amendment prohibits the States,
from depriving any person of property without due process of law.” (internal quotation marks
omitted)); Buxton v. Plant City, 871 F.2d 1037, 1041 (11th Cir. 1989) (“The fifth amendment to
the United States Constitution restrains the federal government, and the fourteenth amendment,
section 1, restrains the states, from depriving any person of life, liberty, or property without due
process of law.”).
                                                21
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 22 of 28




F.2d 777, 779-80 (9th Cir. 1983); McCabe v. City of Eureka, Missouri, 665 F.2d

680, 682-83 (8th Cir. 1981); Smith v. Cotton Bros. Baking Co., Inc., 609 F.2d 738,

741-43 (5th Cir. 1980), cert. denied, 449 U.S. 821 (1980).

      Likewise, courts have held no express or implied private right of action

exists under 18 U.S.C. § 666. See Dixon v. Washington, 2018 WL 5046033, at *3

(E.D. Pa. Oct. 17, 2018); Myers v. Davenport, 2014 WL 2805278, at *1 (D. Mass.

June 18, 2014); Small v. Mortg. Elec. Registration Sys., Inc., 2010 WL 3719314, at

*8-9 (E.D. Ca. Sept. 16, 2010); Crooked Creek Properties, Inc. v. Ensley, 2009

WL 3644835, at *6 (M.D. Ala. Oct. 28, 2009), aff’d, 380 F. App’x 914 (11th Cir.

2010); Piorkowski v. Parziale, 2003 WL 21037353, at *8 (D. Conn. May 7, 2003);

Whitmire v. U.S. Veterans Admin., 661 F. Supp. 720, 723 (W.D. Wash. 1986).

      Federal courts have declined to interpret state criminal statutes as providing

private rights of action where the statutes do not so expressly provide.           See

Anthony v. Am. Gen. Fin. Servs., Inc., 583 F.3d 1302, 1305 (11th Cir. 2009)

(certifying to Georgia Supreme Court question whether Georgia criminal statute

addressing notary fees gives rise to private right of action after noting reluctance to

read provision for such action into criminal statute where state courts and state

legislatures have not done so), certified question answered, 287 Ga. 448, 459

(2010) (holding private right of action may not be implied to remedy violation of

Georgia criminal statute at issue); Goia v. CitiFinancial Auto, 499 F. App’x 930,


                                          22
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 23 of 28




937 (11th Cir. 2012) (holding civil remedy cannot arise from violation of Georgia

criminal statutes for trespassing and theft because the statutes do not expressly

provide for civil remedy); Walker v. Mobile Police Dep’t, 2017 WL 1398654, at *3

(S.D. Ala. Apr. 18, 2017) (holding plaintiff could not bring civil suit for violations

of Alabama statute criminalizing harassment where nothing in text of statute could

plausibly be read as creating private right of action); Bass Angler Sportsman Soc.

V. U.S. Steel Corp., 324 F. Supp. 412, 415-16 (S.D. Ala. 1971) (noting that

generally criminal statutes cannot be enforced through private civil actions but,

rather, only by government), aff’d, 447 F.2d 1304 (5th Cir. 1971). The Alabama

Code does not expressly provide a private right of action to vindicate commission

of the crime of theft of property. See Ala. Code § 13A-8-1, et seq.; see also

Phillips v. Publ’g Co., Inc., 2015 WL 5821501, at *25 (S.D. Ga. Sept. 14, 2015)

(noting Alabama law does not provide private right of action for victim of criminal

theft); Dortch v. Hetrick, 2016 WL 6306122, at *3 (S.D. Ala. Sept. 27, 2016)

(recommending dismissal of plaintiff’s claim defendant committed theft under

Alabama law because private citizen has no judicially cognizable interest in

prosecution of crime), report and recommendation adopted, 2016 WL 6304441

(S.D. Ala. Oct. 26, 2016). The undersigned declines to imply one absent such

express provision.

      For the foregoing reasons, to the extent the plaintiff asserts claims directly


                                         23
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 24 of 28




under the Fourth, Fifth, Eighth, or Fourteenth Amendments, garnishment

provisions of the Consumer Credit Protection Act, 18 U.S.C. § 666, or Ala. Code.

§§ 13A-8-2 or 13A-8-3, those claims are due to be dismissed with prejudice

pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction because there is no

direct or private right of action under these constitutional and statutory provisions.

             2. Regulatory Violations That Lack Supporting Factual
                Allegations

      Federal regulations cannot create private substantive or procedural rights

absent statutory authorization. See Alexander v. Sandoval, 532 U.S. 275, 291

(2001) (“[W]hen a statute has provided a general authorization for private

enforcement of regulations, it may perhaps be correct that the intent displayed in

each regulation can determine whether or not it is privately enforceable. But it is

most certainly incorrect to say that language in a regulation can conjure up a

private cause of action that has not been authorized by Congress. Agencies may

play the sorcerer’s apprentice but not the sorcerer himself.”); Love v. Delta Air

Lines, 310 F.3d 1347, 1353-54 (11th Cir. 2002) (noting Sandoval instructs a

private right or remedy cannot be created or conferred by federal regulation

promulgated under statute that does not create or confer such right or remedy).

      Title 45, Sections 302.34 and 302.50 of the Code of Federal Regulations

were promulgated under Title IV-D of the Social Security Act. See 45 C.F.R. §§

302.34 and 302.50. Title 42, sections 654(5) and (7) of the U.S. Code are the
                                          24
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 25 of 28




statutory sections corresponding to the regulations. See 42 U.S.C. §§ 654(5) and

(7).

       Research has yielded no authority directly addressing whether these

statutory sections and the regulations promulgated under them provide for private

rights of action.      See Ashish Prasad, Rights Without Remedies: Section 1983

Enforcement of Title IV-D of the Social Security Act, 60 U. CHI. L. REV. 197, 198

(1993) (noting that if Title IV-D cannot be enforced through § 1983, only potential

alternative private means of enforcement is through implied right of action under

statute, which alternative is unlikely because text and history of Title IV-D provide

no explicit indication of congressional intent to create such action). Ultimately, it

is not necessary to undertake the analysis because the plaintiff has failed to allege

facts that would support the violation of any substantive rights that might

conceivably be created by the statutory and regulatory provisions at issue. 12


12
   A requisite predicate to the analysis would be that the statutory and regulatory provisions at
issue create substantive, personal rights. See Gonzaga Univ. v. Doe, 536 U.S. 273, 286 (2002)
(“[W]here the text and structure of a statute provide no indication that Congress intends to create
new individual rights, there is no basis for a private suit, whether under § 1983 or under an
implied right of action.”); Touche Ross & Co. v. Redington, 442 U.S. 560, 576 (1979) (“The
question whether Congress . . . intended to create a private right of action [is] definitively
answered in the negative” where a “statute by its terms grants no private rights to any identifiable
class.”). The undersigned notes that while the Supreme Court has left open the possibility that
some provisions of Title IV-D might create substantive, personal rights, see Blessing, 520 U.S. at
345, it does not appear any court of appeals has subsequently determined a provision of Title IV-
D creates such a right, see Arrington v. Helms, 438 F.3d 1336, 1342-47 (11th Cir. 2006) (holding
42 U.S.C. § 657 does not create a personal right enforceable through § 1983); Hughlett v. Romer-
Sensky, 497 F.3d 557, 561-65 (6th Cir. 2006) (holding 42 U.S.C. §§ 657(a) and 654b(c) do not
                                                25
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 26 of 28




       Section 302.34 requires a state plan to provide for cooperative agreements

between the state and courts, law enforcement officials, corrections official, and

Indian Tribes or Tribal organizations for the purpose of encouraging the prompt

and efficient collection of child support. 45 C.F.R. § 302.34; see also 42 U.S.C. §

654(7). Subsection (a) of section 302.50 requires a state plan to provide for the

assignment to the state of child support rights belonging to a recipient of certain

federal benefits, and subsection (e) prohibits use of amounts collected pursuant to

the assignment for the purpose of satisfying a medical support obligation absent an

order to the contrary. 45 C.F.R. § 302.50(a) and (e); see also 42 U.S.C. § 654(5).

       The plaintiff alleges the defendants violated § 302.34 by moving to set aside

an agreement into which he and his former wife had entered. (Doc. 19 at 9). The

plain language of § 302.34 makes clear the regulation addresses cooperative

agreements between the state and its partners for the purpose of collecting child

support, not child support agreements between parents. See 45 C.F.R. § 302.34;

see also 42 U.S.C. § 654(7). Therefore, even if this regulation and the statutory

provision to which it may be traced give rise to private substantive and procedural



create personal rights enforceable through § 1983); Cuvillier v. Taylor, 503 F.3d 397, 402-08
(5th Cir. 2007) (holding 42 U.S.C. §§ 651-652(a)(1) and (h), § 654(4)(B) and (13) and
corresponding federal regulations do not create personal rights enforceable through § 1983);
Sheetz v. Norwood, 608 F. App’x 401, 404-05 (7th Cir. 2015) (noting no court of appeals has
ever concluded a provision of Title IV-D creates a personal right) (citing Arrington, Hughlett,
and Cuvillier).

                                              26
       Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 27 of 28




rights, the amended complaint lacks factual allegations that would support a claim

for violation of the right.

      The plaintiff also claims the defendants violated 45 C.F.R. § 302.50(e). He

does not explain the basis for this claim in the body of his amended complaint. He

does attach to his amended complaint a payment summary generated by the State

of Alabama’s Child Support Enforcement Division, which appears to show he

owed $12,626.85 in medical support as of March 12, 2018. (Doc. 19 at 23).

However, the amended complaint is devoid of any factual allegation the defendants

used funds garnished from his Regions Bank account(s) to satisfy his medical

support obligation. Therefore, even if this regulation and the statutory provision to

which it may be traced give rise to private substantive and procedural rights, the

amended complaint lacks factual allegations that would support a claim for

violation of the right.

      Accordingly, to the extent the plaintiff asserts claims directly under the 45

C.F.R. §§ 302.34 or 302.50(e), those claims are due to be dismissed without

prejudice pursuant to Rule 12(b)(6) for failure to state a claim on which relief may

be granted.




                                         27
        Case 2:18-cv-00732-SGC Document 40 Filed 07/23/19 Page 28 of 28




IV. Conclusion

       For the foregoing reasons, the defendants’ motion to dismiss the plaintiff’s

amended complaint (Doc. 27) is due to be granted, and the plaintiff’s claims are

due to be disposed of as indicated above.13 A separate order will be entered.

       DONE this 23rd day of July, 2019.



                                                      ______________________________
                                                      STACI G. CORNELIUS
                                                      U.S. MAGISTRATE JUDGE




13
   Generally “[w]here a more carefully drafted complaint might state a claim, a plaintiff must be
given at least one chance to amend the complaint before the district court dismisses the action
with prejudice.” Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part by
Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002). Although the
plaintiff has had an opportunity to file an amended complaint, that pleading was filed as “a
matter of course” and, therefore, cannot be considered as a prior opportunity to amend for
purposes of dismissing all of his claims with prejudice. See Fed. R. Civ. P. 15(a) (allowing
amendment of complaint as “a matter of course” within 21 days after service of Rule 12(b)
motion and, thereafter, only with leave of court); Bryant v. Dupree, 252 F.3d 1161, 1163-64
(11th Cir. 2001) (holding plaintiff could not be considered to have been given prior opportunity
to amend where amended complaint was filed as “a matter of course”). Accordingly, where a
more carefully drafted complaint could conceivably state a viable claim, the plaintiff’s claims are
due to be dismissed without prejudice. However, to the extent the defendants are not “persons”
subject to suit under § 1983 and are entitled to sovereign and qualified immunity, and to the
extent the constitutional and statutory provisions cited by the plaintiff provide no direct or
private right of action, amendment would be futile, and the plaintiff’s claims are due to be
dismissed with prejudice. See Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007) (holding
district court need not allow amendment if to do so would be futile because complaint as
amended would still be properly dismissed or be immediately subject to summary judgment for
defendant).
                                               28
